ON MOTION FOR REVIEW
PER curiam:
William and Judith Hernstadt seek review of the trial court’s order awarding appellate attorney’s fees to Brickell Bay Club Condominium Association, Inc. We affirm.
In Hernstadt v. Brickell Bay Club Condominium Ass’n, Inc., 560 So.2d 1227 (Fla.3d DCA), review denied, No. 76,301 (Fla. Nov. 16, 1990), cert. denied, — U.S. -, 111 S.Ct. 2015, 114 L.Ed.2d 102 (1991), Brickell Bay was the prevailing party. This court awarded appéllate attorney’s fees to Brickell Bay pursuant to section 718.303, Florida Statutes (1987), and remanded to the trial court to determine the amount. The trial court conducted an evidentiary hearing and entered a final judgment awarding appellate attorney’s fees to Bric-kell Bay, and the Hernstadts have moved for review of the trial court order. See Fla.R.App.P. 9.400(c).
The Hernstadts argue that Brickell Bay was not entitled to an award of attorney’s fees under the statute. • That issue was determined adversely to the Hernstadts when this court made the award of appellate attorney’s fees during the prior appeal. The remand to the trial court was solely for the purpose of setting the amount of appellate attorney’s fees, and not to determine the issue of entitlement. See State Farm Fire & Casualty Co. v. Palma, 585 So.2d 329, 330 (Fla. 4th DCA 1991).
As to the Hernstadts’ second point, the amount of the award is supported by substantial competent evidence.
Affirmed.